DEITS, C. J.
Defendant appeals his conviction, after a jury trial in Marion County Circuit Court, of two counts of aggravated theft and one count of criminal mischief. ORS 164.057; ORS 164.965. Defendant assigns error to the trial court’s denial of his motion to dismiss count 2 of the indictment, which alleged the crime of aggravated theft in the first degree, on the ground that he had previously been prosecuted in Multno-mah County for the same offense and, accordingly, the Marion County prosecution is barred by double jeopardy under Article I, section 12, of the Oregon Constitution. We affirm.
We state the facts, which are largely undisputed for the purpose of this appeal, consistently with the jury’s verdict. Some time between 4:00 p.m. on February 15 and 5:00 a.m. on February 16, 1998, defendant stole over 20,000 pounds of aluminum from Microwave Tower Service in Marion County. On February 17, defendant met with an employee of Metro Metals, Incorporated, a scrap metal dealer, for the purpose of loading, transporting, and selling the aluminum to Metro Metals. Defendant and an accomplice followed the Metro Metals vehicle that transported the load to Portland. Upon arrival, the Metro Metals personnel became suspicious that the aluminum was stolen and contacted the police, who came and, after investigating the matter, arrested defendant and his accomplice.
On February 25, 1998, defendant was charged by indictment in Multnomah County with “Aggravated Theft in the First Degree by Receiving.” Count 1 alleged that, on or about February 17, 1998, defendant “did unlawfully and knowingly commit theft of aluminum, of the total value of $10,000 or more, the property of MICROWAVE TOWER SERVICE[.]” On April 16, 1998, defendant pled guilty in Multnomah County Circuit Court to aggravated theft in the first degree “by receiving.”
On April 6, 1998, before he entered his plea in Multnomah County, defendant was charged by indictment with aggravated theft in Marion County. On October 28, 1998, defendant was convicted by a Marion County Circuit *429Court jury of aggravated theft in the first degree. Count 2 of the Marion County indictment alleged that, “on or between 2/16/98 and 2/17/98, in Marion County, Oregon,” defendant did “unlawfully, feloniously and knowingly commit theft of aluminum metal pipes and beams, of the total value of Ten Thousand Dollars or more, the property of Microwave Tower Service.”
The statutory provisions relating to theft are set out in ORS 164.015 et seq. ORS 164.015 provides, as relevant:
“A person commits theft when, with intent to deprive another of property or to appropriate property to the person or to a third person, the person:
“(1) Takes, appropriates, obtains or withholds such property from an owner thereof; or
¿¿4$ * * * 4c
“(5) Commits theft by receiving as provided in ORS 164.095.”
A person commits theft by receiving “if the person receives, retains, conceals or disposes of property of another knowing or having good reason to know that the property was the subject of theft.” ORS 164.095(1). A person commits theft in the first degree if the total value of the property is $200 in a case involving theft by receiving or $750 in any other case. ORS 164.057(1) defines aggravated theft in the first degree as theft in the first degree of property (other than a motor vehicle for personal use) having a value of $10,000 or more.
As noted above, defendant pled guilty in Multnomah County to aggravated theft in the first degree by receiving. The question on appeal is whether defendant’s prosecution in Marion County for aggravated theft, pending at the time of his guilty plea in Multnomah County, was barred by double jeopardy. Defendant makes no statutory former jeopardy claim.1 He challenges the Marion County prosecution only on *430the ground that it violates the state constitutional double jeopardy provision, which provides that “[n]o person shall be put in jeopardy twice for the same offen[s]e[.]” Or Const, Art I, § 12. Defendant argues that the Marion County prosecution placed him in jeopardy twice for the same offense.
Defendant’s argument depends on whether the Marion County prosecution was for the “same offense” as the Multnomah County prosecution under Article I, section 12. For purposes of Article I, section. 12, the fact that defendant may have violated more than one statute by his conduct is not determinative of this question. Rather, a second prosecution is for the “same offense” for the purpose of Article I, section 12, if: (1) the charges arise out of the same act or transaction; (2) the charges could have been tried in the same court; and (3) the prosecutor knew or reasonably should have known of the facts relevant to the second charge at the time of the original prosecution. State v. Brown, 262 Or 442, 457-58, 497 P2d 1191 (1972) (setting out standard); State v. Ellison, 301 Or 676, 725 P2d 363 (1986); State v. Farley, 301 Or 668, 672, 725 P2d 359 (1986); State v. Hunt, 119 Or App 452, 851 P2d 622 (1993). It is not disputed that the charges could have been tried in the same court or that the prosecutor knew of the facts relevant to the second charge at the time of the original prosecution. The critical question here is whether the charges arose out of the same act or transaction.
In our discussion of what constitutes the same act or transaction for purposes of Article I, section 12, we first note that the Oregon courts have incorporated certain aspects of statutory former jeopardy into the constitutional analysis. The statutory former jeopardy provision, ORS 131.515, has consistently been described as providing two separate protections. ORS 131.515(1) sets out the constitutional double jeopardy standard prohibiting more than one prosecution for the “same offense.” ORS 131.515(2) has been said to provide greater legislative protection than the constitution, barring separate prosecutions, not only for the same offense but for all known charges arising out of the same criminal episode.2 *431State v. Hammang, 271 Or 749, 757, 534 P2d 501 (1975);3 State v. Garnier, 171 Or App 564, 16 P3d 1175 (2000); State v. Harris, 167 Or App 360, 362, 5 P3d 1113 (2000); State v. Lyons, 161 Or App 355, 985 P2d 204 (1999);4 State v. Delker, 123 Or App 129, 858 P2d 1345 (1993), rev den 318 Or 326 (1994).
Although the Supreme Court has held that ORS 131.512(2) provides greater protection than Article I, section 12, it has equated the phrase “same criminal episode” as used in that subsection of the statute with the phrase “same act or transaction” from Article I, section 12. For example, in State v. Boyd, 271 Or 558, 533 P2d 795 (1975), the court said that “the same act or transaction” test that it applied in Brown for purposes of Article I, section 12, is synonymous with the phrase “same criminal episode” as used in ORS 131.515(2).5 The court also said that,
“if a complete account of one charge necessarily includes details of the other charge, the charges must be joined to avoid a later double jeopardy defense to further prosecution. We construe this test of interrelated events as necessitating joinder only where the facts of each charge can be explained adequately only by drawing upon the facts of the other charges. Stated differently, the charges must be cross-related.” Boyd, 271 Or at 566 (first emphasis added; second emphasis Supreme Court’s).
*432In State v. Hunt, 119 Or App 452, 851 P2d 622 (1993), a case involving constitutional double jeopardy challenge, we followed the Supreme Court’s lead in Boyd and referred to the statutory definition of “criminal episode” in considering whether the defendant’s separate acts were part of the same “act or transaction.” In determining that the defendant’s acts were not part of the same criminal episode, we considered it dispositive that the defendant’s actions “evinced discrete criminal objectives” and were not “contemporaneous or so closely linked in time, place and circumstances that a complete account of one could not be related without reference to the other.” Hunt, 119 Or App at 457. We have continued to cite Boyd as authoritative. See, e.g., Lyons, 161 Or App at 361; Delker, 123 Or App at 134.
It is defendant’s view that, although his activities in Marion and Multnomah counties were not a single act, they were part of a single transaction or the same criminal episode, because
“[defendant’s act of contacting a Portland scrap metal firm necessarily was part of the act of stealing the cellular tower. The only way to prove the Multnomah County case was to establish that the tower had been stolen in Marion County. The only way to prove that defendant was involved in the Marion County case was to present evidence of defendant’s acts in Multnomah County, i.e., his contacting the scrap metal firm in Portland.”
We disagree. Defendant’s actions were not contemporaneous or so closely linked in time, place, and circumstance that a complete account of one could not be related without reference to the other. The theft of aluminum in Marion County was a separate act that occurred at a different time and place from defendant’s attempt to sell the aluminum in Multnomah County. The theft took place at least one day before the attempted sale of the aluminum. The evidence that defendant was in possession of the aluminum in Marion County was sufficient for him to be guilty of aggravated theft in the first degree without any reference to defendant’s attempt to sell the property a day later in Portland. Similarly, the details of the Marion County theft were not necessary to prove his attempt to sell the stolen property in Multnomah County; all the state was required to prove was *433that he knew or had reason to know the goods were stolen, not that he stole the goods. Defendant’s conduct involved separate acts with discrete criminal objectives. The criminal objective of the first act was to take possession of property that did not belong to defendant. The criminal objective of the second act was to dispose of the stolen property in exchange for money. Defendant’s theft of the aluminum and his attempt to sell the stolen property were not part of the same act or transaction. The trial court did not err in denying defendant’s motion to dismiss.
Affirmed.

 ORS 131.515 provides:
“(1) No person shall be prosecuted twice for the same offense.
“(2) No person shall be separately prosecuted for two or more offenses based upon the same criminal episode, if the several offenses are reasonably known to the appropriate prosecutor at the time of commencement of the first prosecution and establish proper venue in a single court.”


 As noted earlier, we do not directly consider the applicability of subsection (2), because defendant relies only on the constitutional double jeopardy provision. Nor, however, do we “ignore” ORS 131.515(2), as the dissent suggests. As discussed above, much of the statutory analysis has been incorporated into the constitutional analysis.


 “The legislature intended in ORS 131.515 to do two distinct things. In subsection (1) they restated the constitution which, up to that time, had been held to prohibit only multiple prosecutions based on the ‘same evidence.’ In subsection (2) they went further, disallowing the separate prosecution of two or more offenses growing out of the same criminal episode.” 271 Or at 757.


 “The criminal code’s former jeopardy provision is codified at ORS 131.515. Subsection (1) of that statute is consistent with the constitutional prohibition against former jeopardy contained in Article I, section 12, of the Oregon Constitution, State v. Delker, 123 Or App 129, 132, 858 P2d 1345 (1993), and bars successive prosecutions for the same offense. Subsection (2), which is at issue here, provides greater protection for criminal defendants because it bars consecutive prosecutions not only for the same offense but also for all known charges arising out of the same criminal episode.” 161 Or App at 360.


 Under ORS 131.505(4), criminal episode “means continuous and uninterrupted conduct that establishes at least one offense and is so joined in time, place and circumstances that such conduct is directed to the accomplishment of a single criminal objective.”